Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                   12/1/16
No. 14-BG-1166

IN RE: JOHN M. GREEN,
                              Respondent.
Bar Registration No. 476592                              BDN: 489-09

BEFORE: McLeese, Associate Judge, and Belson and Nebeker, Senior Judges.

                                        ORDER
                                 (FILED - December 1, 2016)

       On further consideration of the Board on Professional Responsibility’s
Report and Recommendation wherein it recommended that respondent be
suspended for ninety days, with thirty days stayed in lieu of a one-year period of
probation with conditions, the exceptions filed by Disciplinary Counsel, this
court’s February 23, 2016, order staying this matter pending resolution of
respondent’s reciprocal bar matter arising out of discipline imposed by the state of
Maryland, and it appearing that respondent has been indefinitely suspended in this
jurisdiction as reciprocal discipline with reinstatement contingent on a showing of
fitness, see In re Green, 114 A.3d 660 (D.C. 2015), Disciplinary Counsel’s letter
withdrawing its exceptions in this matter, this court’s May 25, 2016, order lifting
the stay, this court’s July 29, 2016, order remanding the record to the Board of
Professional Responsibility for its recommendation on whether discipline imposed
in this case should run consecutively or concurrently to that imposed in the
reciprocal case, and the Report and Recommendation of the Board on Professional
Responsibility wherein it recommends that the discipline in this case run
concurrently with that imposed in In re Green, 114 A.3d 660 (D.C. 2015), and it
further appearing that respondent has yet to file his D.C. Bar R. XI, § 14 (g)
affidavit, it is

             ORDERED that John M. Green is hereby suspended from the practice
of law in the District of Columbia for a period of ninety days, the last thirty days
stayed in favor of a one-year period of probation with conditions. This sanction
shall run concurrently with the indefinite suspension with a fitness requirement
imposed in In re Green, 114 A.3d 660 (D.C. 2015). It is
No. 14-BG-1166

      FURTHER ORDERED that for purposes of reinstatement in either the
original or reciprocal disciplinary matters, respondent’s period of suspension will
not begin to run until such time as he files an affidavit that fully complies with the
requirements of D.C. Bar R. XI, § 14 (g).

                                     PER CURIAM